    Case 1:21-cr-00046-ERK Document 84 Filed 07/14/21 Page 1 of 2 PageID #: 1058


                                 UNITED STATES DISTRICT COURT
                                       District of New York


UNITED STATES OF AMERICA, )                                  Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



 DEFENDANT’S SECOND STATEMENT TO THE COURT AT THE STATUS HEARING ON
                            JULY 14, 2021


Your Excellency, Honorable Judge Edward Korman:


        As a follow-up to my previous statement, I strongly condemn any attempts to silence the dissident
Iranian journalists abroad. I am appalled by the recent news regarding the plot to kidnap a female Iranian
journalist critical of Iran and am happy that this plot did not materialize. I have a long record in opposing
censorship and defense of the rights of authors, as reflected in Mr. Salman Rushdie’s praise of my efforts
on his behalf in his New York Times bestseller autobiography, Joseph Anton.
https://www.salmanrushdie.com/joseph-anton-a-memoir/

In my novel, Shiraz Diaries and Jallad (Executioner), highly praised by the New York University
Professor Peter Chelkowski, the main protagonist is a female journalist escaping her persecution to
neighboring Pakistan and using her diaries to expose censorship in Iran.
https://www.amazon.com/Shiraz-Diaries-Jallad-Novel-Contemporary/dp/1532908946

I took personal risks by going to Tehran and interviewing the Nobel Peace winner, Shirin Ebadi, at her
home under surveillance, when no one else dared to go near her.
http://www.kavehafrasiabi.com/post_type_unpeace/

The right to free speech is sacrosanct and I myself have paid a dear price for expressing political views,
e.g. with respect to the need for mandatory education on the holocaust in Iran, resulting in the termination
of my teaching duty at Tehran University over 15 years ago immediately after the Jerusalem Post’s news
story about my open letter to the Iranian president.

Respectfully Submitted,


Kaveh L. Afrasiabi. Pro Se

Certificate of Copy: A true copy of this Statement has been served on the Plaintiff on this date, July 12,
2021, under the pains and penalties of perjury.
   Case 1:21-cr-00046-ERK Document 84 Filed 07/14/21 Page 2 of 2 PageID #: 1059


Kaveh Afrasiabi
